                                                                          FILED
                 IN THE UNITED STATES DISTRICT COURT                       'JUL 2 4 2019
                     FOR THE DISTRICT OF MONTANA                           Clerk, U.S Courts
                                                                           District Of Montana
                          MISSOULA DIVISION                                 Missoula Division




 MICHAEL STAMPS and BARBARA                         CV 18-115-M-DWM
 STAMPS,

                     Plaintiffs,
                                                           ORDER
        vs.

 MOVING PROS INC., CLAIMS
 SERVICE INTERNATIONAL, and
 DOES 1-10,

                     Defendants.


      Plaintiffs Michael and Barbara Stamps filed this suit on June 21, 2018,

alleging claims based on the loss of or damage to their personal property during

their move from California to Montana. (Doc. 1.) The Stamps allege breach of

contract and violations of the Carmack Amendment, 49 U.S.C. § 14701, et seq.,

and Montana' s Unfair Trade Practices Act, Mont. Code Ann.§ 33-18-101, et seq.

(Doc. 1.) Both Defendants Moving Pros Inc. and Claims Service International

appeared in the case and answered the complaint. (See Docs. 7, 9, 21, 22.) All

parties also appeared before the undersigned for a preliminary pretrial conference



                                         1
on January 4, 2019. (See Docs. 12-19.) Trial was set for December 2019. (See

Sched. Or., Doc. 20.)

      On May 2, 2019, counsel for both Moving Pros Inc. and Claims Service

International sought to withdraw. (See Doc. 26.) That motion was granted, and

both defendants were given two weeks to retain new counsel or face default. (See

Doc. 28.) Claims Service International noticed its new counsel on May 21, 2019.

(Doc. 29.) Moving Pros failed to retain new counsel and, on May 24, 2019, the

Stamps sought default against Moving Pros. (See Doc. 32.) The Clerk entered

default on May 29, 2019. (Doc. 33.)

      On July 19, 2019, the Stamps and Claims Service International filed a

stipulation to dismiss the Stamps' claims against Claims Service International with

prejudice. (Doc. 34.)

      Accordingly, IT IS ORDERED:

      (1)   That the Complaint against Claims Service International is

DISMISSED WITH PREJUDICE, each party to bear it own costs and fees;

      (2)   That the final pretrial conference set for November 26, 2019, and the

jury trial set for December 9, 2019, and all associated deadlines are VACATED;

      (3)   That the Stamps shall apply for default judgment under Federal Rule

of Civil Procedure 55(b) against Defendant Moving Pros on or before August 1,




                                         2
2019. The Stamps shall provide Moving Pros with notice of both the entry of this

order and their application for default judgment.
                 10-t-
      DATED this ~ day of July, 2019.


                                       _____,_____         ~/~
                                                             ~~• f~/A.,c
                                                     loy, District Judge
                                                     istrict Court




                                         3
